PER CURIAM.
We initially accepted jurisdiction of this case based on express and direct conflict between the decision below, Ryan v. Lobo de Gonzalez, 841 So.2d 510 (Fla. 4th DCA 2003), and our decision in Florida Department of Health & Rehabilitative Services v. S.A.P., 835 So.2d 1091 (Fla.2002). A majority no longer exists, however, to retain jurisdiction and decide the case on the merits. We therefore exercise our discretion and discharge jurisdiction. See art. V, § 3(b)(3), Fla. Const.
It is so ordered.
WELLS, LEWIS, and BELL, JJ., concur.
ANSTEAD and QUINCE, JJ., dissent.
CANTERO, J., dissents with an opinion.
PARIENTE, C.J.; recused.